Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election with traverse of Invention I C 2 (figures 4 and 6), including claims 1-4, 6-9, and 13-14, in the reply filed on 11/22/2021 is acknowledged.  The traversal is on the ground(s) that the process recited in claim 18 is intimately related to the product recited in claim 1.  This is not found persuasive because the same device as claimed in claim 1 can be achieved by a different method and the same method as claimed in claim 16 can achieve a different device.  The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2018/0307078).
Regarding claim 1, Liu (figures 1A-2B) discloses a display device, comprising: a display substrate and an opposite substrate (121-122) which are oppositely disposed and cell-assembled, and a first spacer disposed between the display substrate and the opposite substrate, a second spacer disposed between the display substrate and the opposite substrate; and a third spacer disposed between the display substrate and the opposite substrate (112, 113, and the neighboring 112 or 113); wherein a cross-section of the first spacer has a shape of rounded polygon (see at least paragraph 0041).
Regarding claim 2, Liu (figures 1A-2B) discloses wherein the cross-section of the first spacer has a shape of rounded rectangle.
Regarding claim 3, Liu (figures 1A-2B) discloses wherein a cross-section of the second spacer has a same shape as the cross-section of the first spacer, and the first spacer has a height greater than a height of the second spacer (112, 113).
Regarding claim 4, Liu (figures 1A-2B) discloses a plurality of sub-pixel regions arranged in an array, wherein the third spacer is located in the plurality of sub-pixel regions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2018/0307078) in view of Zheng (CN 105182602).
Regarding claim 6, Liu et al. discloses the limitations as shown in the rejection of claim 4 above.  However, Liu et al. is silent regarding forming the connection parts.  Zheng (figure 2) teaches wherein the third spacer comprises M sub-spacers (242) and (M-1) connection parts (242-243); and each sub-spacer (242) is located in one of the sub-pixel regions, and two adjacent sub-spacers are connected by one of the connection parts, the sub-spacer has a height equal to the height of the second spacer, and the connection part has a height equal to the height of the sub-spacer (243).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spacers as taught by Zheng et al. in order to effectively improve the stability and improve the strength of the spacer layers.
Regarding claim 7, Liu (figures 1A-2B) discloses wherein a cross-section of the sub-spacer has a shape of circle, ellipse or rounded polygon, and a cross-section of the connection part has a shape of strip.
Regarding claim 8, Zheng .
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Zheng; and further in view of Official Notice. 
Regarding claim 9, Liu as modified by Zheng teaches the limitations as shown in the rejection of claim 8 above.  Liu as modified by Zheng is silent regarding wherein the surface of the connection part close to the display substrate has a width greater than or equal to 6 microns.  The examiner takes Official Notice that the use of ‘wherein the surface of the connection part close to the display substrate has a width greater than or equal to 6 microns’ was well-known in the art at the time of the invention.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the width of the connection part being greater than or equal to 6 microns in order to effectively improve the stability and improve the strength of the spacer layers. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2018/0307078).
Regarding claim 13, Liu et al. discloses wherein the first spacer comprises a first surface close to the display substrate and a second surface close to the opposite substrate, wherein the first surface has an area larger than an area of the second surface.  However, Liu et al. is silent regarding the area.  Liu et al. (figures 1A-2B) teaches a sum of the areas of first surfaces of all first spacers in a unit area is larger than a first threshold area, wherein the unit area is 1 square millimeter (table 1; see at least paragraphs 0027-0028; depending on the display areas).  One of ordinary skill in the art before the effective filing date of the claimed invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

 Regarding claim 14, Liu et al. discloses wherein each of the first spacer and the second spacer comprises a first surface close to the display substrate and a second surface close to the Liu et al. is silent regarding the area.  Liu et al. (figures 1A-2B) teaches a sum of the areas of first surfaces of all first spacers in a unit area is larger than a first threshold area, and a sum of the areas of first surfaces of all first spacers and first surfaces of all second spacers in a unit area is larger than a second threshold area, wherein the unit area is 1 square millimeter (table 1; see at least paragraphs 0027-0028; depending on the display areas).  One of ordinary skill in the art before the effective filing date of the claimed invention would recognize utilizing a value close to applicant's claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  Further, it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap by are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP § 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.